Citation Nr: 0933241	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  05-01 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence, sufficient to reopen a 
claim of service connection for schizophrenia and/or 
schizoaffective disorder, has been received.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 

INTRODUCTION

The Veteran had active service from August 1978 to February 
1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Cleveland, Ohio.  This claim was previously remanded by the 
Board in April 2006 for additional evidentiary development.  
VA has made all reasonable attempts to complete this 
development, and as such, appellate review may now proceed.  

The Board notes that by a February 1985 rating decision, the 
RO denied entitlement to service connection for 
schizoaffective disorder.  The Veteran did not timely appeal, 
and the decision became final.  38 U.S.C.A. § 7105(c); 38 
C.F.R. § 20.1103; see also 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.302 (2008) (outlining the procedures and time 
limitations for appealing adverse RO rulings to the Board).  
Next, in July 1997, the RO denied entitlement to service 
connection for schizophrenia.  That decision, too, became 
final.  Id.  Therefore, the last final rating decision of 
record is the July 1997 rating decision.  

Irrespective of the RO's actions, the Board must, on a de 
novo basis decide whether the Veteran has submitted new and 
material evidence, defined below, to reopen the claim.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The Veteran requested and was afforded a Video Conference 
hearing at the RO in Cleveland, Ohio before the undersigned 
Veterans Law Judge in January 2006.  A written transcript of 
this hearing was prepared and incorporated into the evidence 
of record.  




FINDINGS OF FACT

1.  The RO's July 1997 decision denying the Veteran's claim 
of service connection for schizophrenia was not appealed, and 
is therefore final.  

2.  Evidence received since the July 1997 final decision does 
not relate to an unestablished fact necessary to substantiate 
the claim for service connection for schizophrenia and does 
not raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The July 1997 rating decision denying service connection 
for the Veteran's schizophrenia is final.  38 U.S.C.A. 
§ 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 
20.302 (2008).

2.  New and material evidence has not been received and the 
Veteran's claim of entitlement to service connection for 
schizophrenia remains closed.  38 U.S.C.A. §§ 5107, 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the failure to 
provide pre-adjudicative notice of any of the necessary duty 
to notify elements was presumed to create prejudicial error.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required 
to show that that the error did not affect the essential 
fairness of the adjudication, and that to make such a showing 
the VA had to demonstrate that the defect was cured by actual 
knowledge on the claimant's part or that a benefit could not 
have been awarded as a matter of law.  Id.  However, the 
United States Supreme Court (Supreme Court) recently held 
this framework to be inconsistent with the statutory 
requirement that the CAVC take "due account of the rule of 
prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki 
v. Sanders, 2009 WL 1045952 (U.S.).  In reversing the Federal 
Circuit's decision, the Supreme Court held that the burden is 
on the claimant to show that prejudice resulted from the 
error, rather than on VA to rebut a presumed prejudice.  Id.

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
Veteran with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the notice letter provided to the Veteran in 
October 2003 included the criteria for reopening a previously 
denied claim and the criteria for establishing service 
connection.  This letter was sent prior to the initial 
decision regarding this claim.  The Board recognizes that 
this letter does not satisfy the notice requirements outlined 
in Kent v. Nicholson, 20 Vet. App. 1 (2006).  Specifically, 
the Veteran was not informed of why his claim was denied in 
the prior final decision.  However, the Veteran was notified 
of this fact in a May 2008 letter.  The Veteran was notified 
that his claim was previously denied because there was no 
evidence of any neurosis or psychosis in service or within 
one year of separation from service.  While this letter was 
not sent until after the initial adjudication of the claim, 
the Veteran was not prejudiced by this fact.  The claim was 
subsequently readjudicated, no prejudice has been alleged, 
and none is apparent from the record.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  .  

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board recognizes that the Veteran has not been afforded 
VA examination in this case since December 1984.  However, VA 
is not required to provide an examination in this case.  
According to 38 C.F.R. § 3.159(c)(4)(iii), paragraph 
3.159(c)(4)(i) applies to a claim to reopen a finally 
adjudicated claim only if new and material evidence is 
presented or secured.  The Court has interpreted this to mean 
that VA is not required to provide examination or opinions to 
a claimant who attempts to reopen a finally adjudicated claim 
until new and material evidence has been submitted.  
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334, 1341 (Fed. Cir. 2003).  Therefore, 
since the Board has concluded that the Veteran failed to 
submit new and material evidence in this case, no further 
discussion is required relating to VA's duty to provide an 
examination.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA has obtained the Veteran's service 
medical records, as well as the records of the Veteran's 
outpatient treatment with VA.  Copies of the Veteran's 
private medical records have been incorporated into the 
evidence of record as well.  VA has also made numerous 
attempts to obtain medical records from the Portsmouth Naval 
Hospital from August 1978 to December 1981, only to learn 
that no records are available for this Veteran.  Letters from 
the Portland Hospital dated May 2009 indicated that there 
were no inpatient or outpatient records located at this 
facility for the Veteran and indicated that they were 
archived at the National Personnel Records Center (NPRC).  
However, a NPRC response from July 2007 indicates that no 
records were located for this Veteran from the Portsmouth 
Naval Hospital.  

Of further significance is the fact that VA received a letter 
from the Veteran in August 2009 indicating that he had no 
further evidence or information to submit in support of his 
claim.  VA also received statements from the Veteran in 
December 2008 indicating that he had independently tried to 
obtain medical records from Summit, Longview and Romans 
Psychiatric Hospital, but that he was informed that these 
facilities no longer existed and that the records were 
destroyed.  VA still received an Authorization and Consent to 
Release Information from the Veteran in December 2008, but he 
expressed a desire for VA to proceed without making further 
attempts to obtain these records.  

As such, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Relevant Facts and Regulations

In July 1997, the RO declined the Veteran's request to reopen 
his claim of entitlement to service connection for 
schizoaffective disorder.  As previously discussed, 
irrespective of the RO's actions, the Board must decide 
whether the Veteran has submitted new and material evidence 
to reopen the claim of service connection for a low back 
disorder.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board 
decisions which are unappealed become final.  38 U.S.C.A. § 
7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  

Analysis

The Veteran was originally denied service connection for 
schizoaffective disorder in a February 1985 rating decision.  
The RO denied the Veteran's claim because the evidence did 
not demonstrate that he had a neurosis or psychosis in 
service and there was no evidence of a compensable 
manifestation within one year following separation.  The RO 
recognized that the Veteran had a current diagnosis of 
paranoid schizophrenia, and had been hospitalized following 
separation from service on a number of occasions, starting in 
March 1983.  The RO declined to reopen the Veteran's claim in 
a July 1997 rating decision, citing the same reasons outlined 
in the February 1985 rating decision.  Therefore, for the 
evidence to be material in this case, it must address these 
unestablished facts.  

Having reviewed all of the evidence of record, the Board 
finds that none of the new evidence received by VA since the 
July 1997 rating decision addresses this evidentiary 
deficiency.  A significant number of VA outpatient treatment 
records and private treatment records have been incorporated 
into the evidence of record.  These records clearly establish 
that the Veteran has been diagnosed with schizoaffective 
disorder and polysubstance abuse.  These records also 
establish that the Veteran has been seeking medical treatment 
since at least 1984 and as recently as May 2008.  A May 2008 
VA outpatient treatment record demonstrates that the Veteran 
continues to carry diagnoses of substance abuse and 
schizophrenia.  Therefore, the evidence clearly establishes 
that the Veteran has suffered from chronic schizophrenia for 
a number of decades now.  

However, the RO did not deny the Veteran's claim in February 
1985 for lack of evidence establishing that the Veteran 
suffered from schizophrenia.  The RO specifically noted that 
VA outpatient treatment records reflected a diagnosis of 
paranoid schizophrenia with the Veteran's first psychiatric 
hospitalization being in March 1983.  Rather, the Veteran's 
claim was denied for lack of medical evidence demonstrating 
that the Veteran suffered from a psychiatric disorder during 
military service, or within one year of his separation from 
active duty.  As of yet, VA has received no new evidence, 
medical or otherwise, addressing this fact.  

The Board recognizes that a number of statements received by 
VA since the July 1997 rating decision allege that the 
Veteran had symptoms during his military service.  In August 
2003, the Veteran received a letter from a VA psychiatrist.  
According to this doctor, the Veteran reported upon 
examination that he had symptoms while in service that he 
chose not to report because he did not trust anyone at that 
time.  Similar assertions were made by the Veteran's family 
members in letters received by VA in January 2006, in which 
it was noted that the Veteran's symptoms were evident upon 
his return home from the Marines.  However, this evidence is 
not new.  According to a May 1985 VA outpatient treatment 
note that was of record at the time of the July 1997 rating 
decision, the Veteran's mother insisted that the Veteran was 
suffering from psychiatric symptoms during his military 
service that he did not report.  Therefore, these assertions 
are not new, and as such, are not sufficient to warrant a 
reopening of the Veteran's claim.  

The Board also notes that a number of the medical records 
received since the July 1997 rating decision are not 
favorable to the Veteran's claim.  For example, a VA 
hospitalization record from December 1995 notes that the 
Veteran's psychiatric disorder is a result of a self-induced 
stressor of substance abuse.  

The Board has also considered a medical record dated October 
1982.  According to this record, the Veteran was diagnosed 
with traumatic stress reaction.  It was noted that the 
Veteran was suffering a lot of stress with the recent 
stabbing death of his brother.  However, while this evidence 
demonstrates that the Veteran had symptoms as early as 1982, 
it is not new and as such does not warrant a reopening of the 
Veteran's claim.  The record from the Veteran's 
hospitalization of March 1983, which was already of record at 
the time of the previous decisions, noted that the Veteran 
was treated in October 1982 for a "nervous breakdown" after 
witnessing his brother's murder.  A December 2006 treatment 
record also indicates that the Veteran's problems began as a 
result of the death of his parents and siblings.  Therefore, 
in addition to not being new, this evidence is not material 
in that is suggests an alternative etiological onset for the 
Veteran's psychiatric disorder.  

As a final matter, the Board has considered the numerous lay 
statements provided by the Veteran in support of his claim.  
In January 2006, the Veteran testified before the undersigned 
Veterans Law Judge at a hearing.  When asked whether the 
Veteran received psychiatric treatment or a psychiatric 
diagnosis during service, the Veteran said that he did not 
really remember, but he did recall receiving treatment at the 
Portsmouth Naval Hospital while in service.  The Veteran also 
reported in a letter received by VA in June 2006 that he had 
not been the same since his time in the Marine Corps.  
However, this evidence is not new.  The December 1984 VA 
examination of record already indicates that the Veteran's 
problems arose upon return from active duty due to his 
difficulties adjusting to civilian life.  Also, Portsmouth 
Naval Hospital has indicated that there are no records 
available for this Veteran.  As such, these statements do not 
qualify as new and material evidence sufficient to reopen the 
Veteran's claim of entitlement to service connection for 
schizophrenia.  

In summary, VA has received no new evidence since the prior 
denial of the claim suggesting that the Veteran's 
schizophrenia manifested during military service or within 
one year of his separation from service.  Outpatient 
treatment records show extensive treatment for schizophrenia 
since 1983.  However, none of these records demonstrate that 
the Veteran's symptoms manifested during military service or 
within one year after separation, or, that his symptoms are 
otherwise a result of his military service.  On the whole, 
the new evidence received does not raise a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. 
§ 3.156.  Therefore, VA has received no new and material 
evidence in this claim, and the Veteran's claim of service 
connection for schizophrenia will not be reopened.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for schizophrenia remains denied.  


ORDER

New and material evidence has not been received, and the 
Veteran's claim of service connection for schizophrenia is 
not reopened.  



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


